82696: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-09216: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82696


Short Caption:IN RE: APPLICATION OF SMITH (BRECK)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C337302Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/18/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Justice AssociationMicah S. Echols
							(Claggett & Sykes Law Firm)
						A. J. Sharp
							(Sharp Law Center)
						Thomas W. Stewart
							(The Powell Law Firm)
						


AppellantThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Katrina A. Samuels
							(Attorney General/Las Vegas)
						


RespondentBreck Warden SmithMichael J. Mcavoyamaya
							(McAvoy Amaya & Revero, Attorneys)
						Timothy E. Revero
							(McAvoy Amaya & Revero, Attorneys)
						





Docket Entries


DateTypeDescriptionPending?Document


03/31/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


03/31/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)21-09320




04/14/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 1/27/21. To Court Reporter: Dana J. Tavaglione. (SC)21-10777




04/20/2021Docketing StatementFiled Appellant's Criminal Docketing Statement. (SC)21-11462




04/27/2021MotionFiled Appellee's (Respondent's) Motion to Dismiss Appeal for Lack of Subject Matter Jurisdiction. (SC)21-12046




05/03/2021MotionFiled Appellant's Response to Motion to Dismiss. (SC)21-12629




05/10/2021MotionFiled Respondent's Reply in Support of Motion to Dismiss Appeal. (SC)21-13367




07/15/2021Order/ProceduralFiled Order Denying Motion to Dismiss. Respondent has filed a motion to dismiss this appeal as untimely. Appellant opposes the motion and respondent has replied. The motion to dismiss is denied.  (SC)21-20382




07/29/2021BriefFiled Appellant's Opening Brief. (SC)21-22106




07/29/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1 (SC)21-22109




08/27/2021BriefFiled Respondent's Answering Brief. (SC)21-25065




08/27/2021AppendixFiled Respondent's Appendix to Answering Brief. Vol. 1. (SC)21-25066




08/30/2021Notice/IncomingFiled Notice of Appearance of Amicus Counsel. (SC)21-25125




09/03/2021MotionFiled Motion to Extend Time to File Amicus Brief. (SC)21-25715




09/09/2021MotionFiled Appellant's Response to the Nevada Justice Association's Request for an Extension of Time to File an Amicus Curiae Brief and a Request for an Extension of Time for the State to File the Reply Brief. (SC )21-26169




09/27/2021Order/ProceduralFiled Order Granting Motion. NJA shall have until October 5, 2021, to file a motion for leave to file a brief of amicus curiae.  Alternatively, within the same time period, NJA may file a written consent of all parties to file the amicus brief. (SC)21-27761




10/05/2021MotionFiled Motion for Leave to File Amicus Curiae Brief of the Nevada Justice Association. (In Support of Respondent).  (SC)21-28611




10/05/2021BriefFiled Amicus Brief of the Nevada Justice Association. (In Support of Respondent). (SC)21-28612




10/21/2021Order/ProceduralFiled Order Granting Motion.  The unopposed motion of the Nevada Justice Association for leave to file a brief of amicus curiae in support of respondent is granted.  The amicus brief was filed on October 5, 2021.  Appellant shall have 30 days from the date of this order to file and serve any reply brief, including any response to the brief of amicus curiae.  (SC)21-30317




11/22/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: December 6,  2021. (SC)21-33540




12/06/2021BriefFiled Appellant's Reply Brief. (SC)21-34778




12/07/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


03/18/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this matter shall stand submitted for decision to the Northern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-08607




03/24/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Silver/Cadish/Pickering. Author: Silver, J. Majority: Silver/Cadish/Pickering. 138 Nev. Adv. Opn. No. 16. NNP22-AS/EC/KP. (SC).22-09216




04/18/2022RemittiturIssued Remittitur. (SC)22-12095




04/18/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/29/2022RemittiturFiled Remittitur. Received by District Court Clerk on April 19, 2022. (SC)22-12095





Combined Case View